PER CURIAM.
This cause is before us on appeal from an order of the deputy commissioner. We affirm the deputy’s finding that claimant’s refusal to accept a light-duty job offered by the employer was justified under the circumstances, but we find that the deputy erred in awarding temporary total disability benefits from June 28, 1982, since the deputy found that claimant was able to return to work in a light-duty capacity on that date. We therefore reverse the deputy’s award of temporary total disability benefits without prejudice to claimant’s entitlement to seek temporary partial disability benefits from June 28, 1982.
ROBERT P. SMITH, Jr., BOOTH and WIGGINTON, JJ., concur.